Title: To James Madison from Sylvanus Bourne, 10 September 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Spr 10 1808

I had the honor to address you a few days past pr the Sheperdess on the Subject of my truly unpleasant Situation here being since a year deprived of all income from my Office by the State of Affairs in Europe, while many reasons interesting to the publick & our Citizens make it necessary that I should nevertheless remain at my Post.  Since the date of the  letter referred to, I have recd one on this subject from our minister in Paris in which he expresses himself as follows.
"I will chearfully offer it as my opinion that if the President thinks proper to Keep Consuls in Europe & gives them much to do (as has been your Case) that some public provision ought to be made for them."
Not doubting of your coincidence in this Sentiment & respectfully Confiding in the favr. of your good Offices in my behalf I have the honor to be With great Respect Sir Yr Ob. Servt.

S Bourne

